DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 02/04/2021 have been received and its contents have been carefully considered.  
Claims 1-14 are pending in this application.  Claims 9, as currently amended, is presented for examination.  Claims 1-8 and 10-14, as previously submitted, are now presented again for examination.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,564,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US Publication 2017/0354039) in view of Hyun et al. (US Patent 9,832,914).  
In re Claim 1, Miwa discloses an electronic device comprising: a substrate 100; a sealing portion 400 disposed on a first surface of the substrate; a first component 200 (far left); a second component 200 (those to the right of the far left component) disposed on the first surface of the substrate and embedded in the sealing portion 400; and a shielding wall 300 at least partially disposed between the first component and the second component.  Miwa does not disclose wherein the first component is outside the sealing portion and therefore also does not disclose wherein the shielding wall and the first component are configured to have an empty space therebetween (i.e. Miwa discloses the sealing portion inbetween the shielding wall 300 and the component 200).  However, providing such is not new.  For example, Hyun discloses a component 20 that is outside of a sealing portion 100 and wherein a shielding wall 120 and the first component 20 are configured to have an empty space therebetween.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided an empty space, as disclosed in Hyun, between the shielding wall and component as otherwise disclosed in Miwa, so as to improve the thermodynamics of the apparatus, improve the signal transmission of the apparatus, as well as improve the apparatus by reducing the weight and material costs of the apparatus.  
In re Claim 2, Miwa discloses wherein the sealing portion 400 is disposed between the shielding wall 300 and the second component 200. 

In re Claim 4, Miwa discloses wherein the shielding wall 300 may be at least two walls (See Figure 9, for example) that are connected to each other, where at least one of the walls is between the first and second components 200. 
In re Claim 5, Miwa discloses the limitations as noted above, but does not explicitly disclose wherein the shielding wall extends across an entire width of the substrate.  However, in the examiner’s opinion, simply varying the size of the shielding wall, or alternatively narrowing or changing the shape of the substrate, so as to have the shielding wall extend across a width of the substrate, would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application as this would only have amounted to a mere change in shape or size which has been consistently held by the courts as within the knowledge of someone of ordinary skill in the art absent a persuasive showing of nonobvious functions related to such a change in shape or size.  See MPEP §2144.  
In re Claim 6, Miwa discloses a ground electrode 110, wherein the shielding wall 300 is bonded to the ground electrode.  
In re Claim 7, Hyun discloses a shielding layer 120/130 formed along a surface of the sealing portion 100. 
In re Claim 8, Hyun discloses wherein the shielding layer 130 is connected to an upper end of the shielding wall 120. 
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US Publication 2017/0354039), Hyun et al. (US Patent 9,832,914) and further in view of Mikata et al. (US Patent 10,714,822).
In re Claim 11, Miwa discloses an apparatus comprising: an electronic device module comprising: a substrate 100, a sealing portion 400 disposed on the first surface of the substrate, a first component 200 (far left) disposed on the first surface of the substrate, a second component 200 (those to the right of the far left component) disposed on the first surface and embedded in the sealing portion 400, a shielding structure 300 at least partially disposed between the first component 200 and the second component 200.  
Miwa does not disclose wherein the first component is outside the sealing portion and therefore also does not disclose wherein the shielding wall and the first component are configured to have an empty space therebetween (i.e. Miwa discloses the sealing portion inbetween the shielding wall 300 and the component 200).  However, providing such is not new.  For example, Hyun discloses a component 20 that is outside of a sealing portion 100 and wherein a shielding wall 120 and the first component 20 are configured to have an empty space therebetween.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided an empty space, as disclosed in Hyun, between the shielding wall and component as otherwise disclosed in Miwa, so as to improve the thermodynamics of the apparatus, improve the signal transmission of the apparatus, as well as improve the apparatus by reducing the weight and material costs of the apparatus.  

In re Claim 12, Miwa discloses wherein the shielding structure 300 comprises a first wall disposed between the first component 200 and the second component 200. 
In re Claim 13, Miwa discloses wherein the first wall has a height above the first surface of the substrate 100 that is shorter than a height of the sealing portion 400. 
In re Claim 14, Miwa discloses a second wall of a shielding structure 300 (See Figures 6, 8 and 9), but does not explicitly disclose a second wall having a second height in comparison to the first wall.  However, in the examiner’s opinion, simply varying the size of the shielding wall, or alternatively narrowing or changing the shape of the substrate or sealing portion, so as to have the second wall at a different height than the first wall in relation to the sealing portion, would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application as this would only have amounted to a mere change in shape or size which has been consistently held by the courts as within the knowledge of someone of ordinary skill in the art absent a persuasive showing of nonobvious functions related to such a change in shape or size.  See MPEP §2144.  
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that the secondary reference fails to disclose “wherein the shielding wall and the first component are configured to have an empty space therebetween.”  Applicant’s Arguments, pp. 9-12.  I respectfully disagree.  The applicant is reminded that the claims must be given their "broadest reasonable interpretation."  See MPEP §2111.  As noted above in the rejections to Claims 1 and/or 11, Hyun clearly discloses a first component 20 and a shielding wall 120, wherein an “empty space” is between them.  See Hyun, Figure 1, for example.  
Applicant further argues that the examiner has failed to provide a reason for the combination of Miwa with Hyun.  Applicant’s Arguments, pp. 12-14.  I respectfully disagree.  As noted above in the rejections to Claims 1 and 11, as noted in Hyun, providing an empty space between the shielding wall 120 and the component 20 would improve the thermodynamics of the apparatus, improve the signal transmission of the apparatus, as well as improve the apparatus by reducing the weight and material costs of the apparatus.  See Hyun, col. 5 ll. 13-53.  In particular, providing an empty space between the component and the shielding wall allows for the shielding wall to be supported and formed through a plating process onto the inner side of the sealing portion so as to ensure that the shielding wall has a minimal thickness, thus reducing the amount of materials needed and reducing the overall weight of the apparatus as less shielding wall material is needed.  Furthermore, the reduction in sealing portion needed would also reduce material costs and weight.  

Allowable Subject Matter
Claim 9 would be allowable but for the double patenting rejections above. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable, but for the double patenting rejections above, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841